Case 16-29147        Doc 66     Filed 11/19/18     Entered 11/19/18 12:11:49          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16 B 29147
         Crystal M Young

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 09/13/2016.

         2) The plan was confirmed on 11/23/2016.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 07/12/2018.

         5) The case was Dismissed on 07/30/2018.

         6) Number of months from filing to last payment: 21.

         7) Number of months case was pending: 26.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 16-29147             Doc 66           Filed 11/19/18    Entered 11/19/18 12:11:49               Desc         Page 2
                                                            of 4



 Receipts:

           Total paid by or on behalf of the debtor                      $6,016.00
           Less amount refunded to debtor                                    $0.00

 NET RECEIPTS:                                                                                             $6,016.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                            $0.00
     Court Costs                                                                      $0.00
     Trustee Expenses & Compensation                                                $263.55
     Other                                                                            $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                            $263.55

 Attorney fees paid and disclosed by debtor:                              $0.00


 Scheduled Creditors:
 Creditor                                                Claim         Claim          Claim        Principal       Int.
 Name                                          Class   Scheduled      Asserted       Allowed         Paid         Paid
 77th Street Depot Federal Credit Union    Unsecured      2,280.00       2,170.45       2,170.45           0.00        0.00
 Acceptance Now                            Unsecured           0.00           NA             NA            0.00        0.00
 American InfoSource LP as agent for       Unsecured         713.00           NA             NA            0.00        0.00
 Ann & Robert H Lurie Children's Hospita   Unsecured         900.00           NA             NA            0.00        0.00
 Capital One Auto Finance                  Secured       19,338.02     19,338.02      19,338.02       4,479.65    1,272.80
 Capital One Bank                          Unsecured      1,400.00       1,349.91       1,349.91           0.00        0.00
 Capital One Bank                          Unsecured         670.00        677.89         677.89           0.00        0.00
 CBA Collection Bureau                     Unsecured           0.00           NA             NA            0.00        0.00
 Chasmccarthy                              Unsecured           0.00           NA             NA            0.00        0.00
 City of Chicago Department of Revenue     Unsecured         600.00        852.00         852.00           0.00        0.00
 CNAC                                      Unsecured           0.00      4,358.58       4,358.58           0.00        0.00
 Commonwealth Edison Company               Unsecured           0.00      1,635.70       1,635.70           0.00        0.00
 Community State Bank                      Unsecured         758.00           NA             NA            0.00        0.00
 Convergent Outsourcing Inc                Unsecured         200.00           NA             NA            0.00        0.00
 Convergent Outsourcing Inc                Unsecured         888.00           NA             NA            0.00        0.00
 Defense Finance & Accounting Service      Unsecured         400.00      5,759.00       5,759.00           0.00        0.00
 FMC                                       Unsecured           0.00           NA             NA            0.00        0.00
 FMC                                       Unsecured           0.00           NA             NA            0.00        0.00
 Illinois Bell Telephone Company           Unsecured           0.00           NA             NA            0.00        0.00
 Jefferson Capital Systems LLC             Unsecured         865.00        865.18         865.18           0.00        0.00
 Keynote Consulting                        Unsecured         186.00           NA             NA            0.00        0.00
 Metro PCS                                 Unsecured         450.00           NA             NA            0.00        0.00
 Northwest Collectors                      Unsecured          76.00           NA             NA            0.00        0.00
 Northwestern Memorial Hospital            Unsecured         910.00           NA             NA            0.00        0.00
 Peoples Energy Corp                       Unsecured           0.00      2,000.37       2,000.37           0.00        0.00
 Portfolio Recovery Associates             Unsecured           0.00        674.24         674.24           0.00        0.00
 Portfolio Recovery Associates LLC         Unsecured           0.00           NA             NA            0.00        0.00
 Premier Bankcard                          Unsecured         950.00           NA             NA            0.00        0.00
 Prog Finance LLC                          Unsecured         900.00        392.09         392.09           0.00        0.00
 Purpadv/fbd                               Unsecured           0.00           NA             NA            0.00        0.00
 Southwest Credit Systems                  Unsecured         543.00           NA             NA            0.00        0.00



UST Form 101-13-FR-S (9/1/2009)
Case 16-29147            Doc 66        Filed 11/19/18    Entered 11/19/18 12:11:49               Desc       Page 3
                                                        of 4



 Scheduled Creditors:
 Creditor                                            Claim         Claim        Claim        Principal       Int.
 Name                                     Class    Scheduled      Asserted     Allowed         Paid          Paid
 St.Patrick High School                Unsecured           0.00           NA           NA            0.00        0.00
 Synchrony Bank/Walmart                Unsecured           0.00           NA           NA            0.00        0.00
 Target                                Unsecured         607.00           NA           NA            0.00        0.00
 Target                                Unsecured           0.00           NA           NA            0.00        0.00
 United Student Aid Funds Inc (USAF)   Unsecured     35,000.00     36,581.46     36,581.46           0.00        0.00
 US Dept of Ed/Gsl/Atl                 Unsecured      3,595.00            NA           NA            0.00        0.00


 Summary of Disbursements to Creditors:
                                                                    Claim          Principal                Interest
                                                                  Allowed              Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                            $0.00              $0.00                 $0.00
       Mortgage Arrearage                                          $0.00              $0.00                 $0.00
       Debt Secured by Vehicle                                $19,338.02          $4,479.65             $1,272.80
       All Other Secured                                           $0.00              $0.00                 $0.00
 TOTAL SECURED:                                               $19,338.02          $4,479.65             $1,272.80

 Priority Unsecured Payments:
        Domestic Support Arrearage                                  $0.00                $0.00               $0.00
        Domestic Support Ongoing                                    $0.00                $0.00               $0.00
        All Other Priority                                          $0.00                $0.00               $0.00
 TOTAL PRIORITY:                                                    $0.00                $0.00               $0.00

 GENERAL UNSECURED PAYMENTS:                                  $57,316.87                 $0.00               $0.00


 Disbursements:

          Expenses of Administration                                   $263.55
          Disbursements to Creditors                                 $5,752.45

 TOTAL DISBURSEMENTS :                                                                               $6,016.00




UST Form 101-13-FR-S (9/1/2009)
Case 16-29147        Doc 66      Filed 11/19/18     Entered 11/19/18 12:11:49            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 11/19/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
